DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites “Z is N or a carbene carbon” which renders the scope of the claim confusing given that claim 1 from which claim 5 depends does not recite Z for any of Formulas I-III. That is, while claim 1 recites Z1 and Z2, the reference does not recite Z in any of the formulas and therefore it is unclear what Z claim 5 is referring to.

Claim 7 recites the limitation “Z is N” for Formulas II, II, and III which renders the scope of the claim confusing given that claim 1 from which claim 5 depends does not recite Z for any 1 and Z2, the reference does not recite Z in any of the formulas and therefore it is unclear what Z claim 7 is referring to.

Claim 8 recites the limitation “Z is C” for Formulas I, II, and III which renders the scope of the claim confusing given that claim 1 from which claim 8 depends does not recite Z for any of Formulas I-III. That is, while claim 1 recites Z1 and Z2, the reference does not recite Z in any of the formulas and therefore it is unclear what Z claim 8 is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cooke et al (see attached pages of Substituted Pyridazine as Ligands in Homoleptic (fac and mer) and Heteroleptic Ru(II) Complexes and Supporting Information).

Regarding claim 1, Cooke et al discloses the following compound (see Page 8 of Supporting Information):

    PNG
    media_image1.png
    288
    446
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula I:

    PNG
    media_image2.png
    254
    204
    media_image2.png
    Greyscale
,
where ring A is a 6-membered heterocyclic ring, i.e. pyridine, and connected to ring B at X1; Z1 is C; Z2 is N; X1 is C; X2 and X3 are N; X4 is C; X5-X10 are C; RA is pyridine, i.e. a heteroaryl; the groups RB to R1D are H; and the metal M is Ru.

Regarding claim 2, Cooke et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that RA is a heteroaryl, and RB-RD are H.



Regarding claim 4, Cooke et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ring A is pyridine.

Regarding claim 6, Cooke et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that two of X1 to X10 are N and no 6-membered ring has more than two (2) nitrogen atoms.

In light of the above, it is clear that Cooke et al anticipates the presently recited claims.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Huang et al (see attached pages of Synthesis, Characterization and Biological Evaluation of Mixed-Ligand Ruthenium (II) complexes for Photodynamic Therapy).

Regarding claim 1, Huang et al disclose the following compound (Page 17336) – Scheme 1 Ru1):

    PNG
    media_image3.png
    335
    265
    media_image3.png
    Greyscale
.
In the above, the compound of the reference discloses a compound corresponding to recited Formula I:

    PNG
    media_image4.png
    256
    227
    media_image4.png
    Greyscale
,
where ring A is a 6-membered heterocyclic ring, i.e. pyrazine, where the Z1 is C; Z2; is N; X1 is N; X2 is N; X3 is C, and X4 is N; X5-X10 are C; ring A is connected to ring B at X3; the groups RA, RB, RC and RD are H; and M is Ru.

Regarding claim 2, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups RA, RB, RC, and RD are H.

Regarding claim 3, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ru

Regarding claim 4, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ring A is pyrazine.

In light of the above, it is clear that Huang et al anticipates the presently recited claims.

Claims 1-4, 6, 9-15, and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Konno (US 2010/0317858).

Regarding claim 1, Konno discloses a compound comprising the following ligand, corresponding to recited ligand LA and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image5.png
    358
    280
    media_image5.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale

the ring A is a 6-membered carbocyclic ring, i.e. phenyl, the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image7.png
    260
    397
    media_image7.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image8.png
    218
    209
    media_image8.png
    Greyscale
or

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale

In the compound of the reference, the ligand is given by recited Formula (III), i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale
.
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.

Regarding claim 2, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups RA, RB, RC, and RD are H.

Regarding claim 3, Konno teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Pt ([0008]).

Regarding claim 4, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited ring A is benzene.

8 is N.

Regarding claim 9, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the claimed ligand:

    PNG
    media_image10.png
    336
    220
    media_image10.png
    Greyscale

where X11-X14 are C.

Regarding claim 10, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups X11-X19 are C and RA, RB, RC, and RD are H.

Regarding claim 11, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited ligand LA76, i.e.

    PNG
    media_image11.png
    224
    142
    media_image11.png
    Greyscale
.

Regarding claim 12, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the form: M(LA)3, where the recited integer x is three (3) and the recited integers y and z are zero (0). Alternatively, the reference discloses a compound of the form: M(LA)2(LB), where the integer x is two (2), the integer y is one (1), and the integer z is zero (0).

Regarding claim 13, Konno teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference discloses the compound of the present claims. Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale
,
where the ligand LB is given by:

    PNG
    media_image12.png
    134
    133
    media_image12.png
    Greyscale

where the groups Ra and Rc are methyl and Rb is H.

Regarding claim 14, Konno teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference discloses the compound of the present claims. Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale
,
where the ligand LB is given by:

    PNG
    media_image12.png
    134
    133
    media_image12.png
    Greyscale

where the groups Ra and Rc are methyl and Rb is H.

Regarding claim 15, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale
,
where the ligand LC is given by:

    PNG
    media_image13.png
    119
    121
    media_image13.png
    Greyscale

where the groups R1 and R2 are methyl and R3 is H. Thus, the reference discloses ligand LC1, there R1 and R2 are given by RD1, i.e. methyl

Regarding claim 20, Konno teaches all the claim limitations as set forth above. Given that the reference discloses the compound of the claims, the reference discloses a formulation as recited in the present claims.

In light of the above, it is clear that Konno anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593).

A and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image5.png
    358
    280
    media_image5.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale

the ring A is a 6-membered carbocyclic ring, i.e. phenyl, the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image7.png
    260
    397
    media_image7.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image8.png
    218
    209
    media_image8.png
    Greyscale

or

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale

In the compound of the reference, the ligand is given by Formula (III), i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale
,
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.
 Konno teaches all the claim limitations as set forth above. While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or 
In view of the teaching in Aziz et al, it would have been obvious to one of ordinary skill in the art to use organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, as doing so would amount to nothing more than use of a known organic light emitting device for its intended use, in a known environment to accomplish entirely expected results.	

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) and Aziz et al (US 2003/0038593) as applied to claim 16 above, and in view of Zeng et al (US 2013/0026909).

The discussion with respect to Konno and Aziz et al as set forth in Paragraph 14 above is incorporated here by reference.

Regarding claims 17-18, the combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, Konno does not disclose that the organic light further comprises a host compound as recited in the present claims.
Zeng et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0023]). The organic layer is a light emitting layer comprising the following host compound ([0026], 3[0049] and 3[0059]):

    PNG
    media_image14.png
    183
    218
    media_image14.png
    Greyscale
.
The reference discloses that such compounds facilitate charge injection from adjacent layers and modulate charge trapping by the emitter dopants, possess bipolar charge transport characteristics and retains high triplet energy for the entire molecule effectively reducing quenching ([0060]).
Given that both Konno and Zheng et al are drawn to organic light emitting device comprising organometallic compounds and host compounds, and given that Konno does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compound as taught by Zheng, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Konno with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) and Aziz et al (US 2003/0038593) as applied to claim 16 above, and in view of Nishimura et al (US 2010/0283043).

The discussion with respect to Konno and Aziz et al as set forth in Paragraph 14 above is incorporated here by reference.


Nishimura et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer between the anode and cathode (Abstract). The organic layer is a phosphorescent emitter layer comprising a phosphorescent dopant and a host (Abstract). The host compound is exemplified as a phenanthrene compound ([0028], [0037], and Page 5 – Chemical Formula 6):

    PNG
    media_image15.png
    206
    286
    media_image15.png
    Greyscale
.
The reference discloses that the phenanthrene compound the energy difference between the single and triplet state is small so that the voltage lowering and long lifetime of the electroluminescent device are achieved ([0079]).
Given that both Konno and Nishimura et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the phenanthrene host as taught by Nishimura et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Konno et al with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593) and Campos (US 6,278,237).

Regarding claim 19, Konno discloses a compound comprising the following ligand, corresponding to recited ligand LA and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image5.png
    358
    280
    media_image5.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale

1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image7.png
    260
    397
    media_image7.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image8.png
    218
    209
    media_image8.png
    Greyscale
or

    PNG
    media_image9.png
    303
    349
    media_image9.png
    Greyscale

In the compound of the reference, the ligand is given by recited Formula (III), i.e.

    PNG
    media_image6.png
    310
    235
    media_image6.png
    Greyscale
.
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.
Konno teaches all the claim limitations as set forth above. While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or 
In view of the teaching in Aziz et al, it would have been obvious to one of ordinary skill in the art to use organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, as doing so would amount to nothing more than use of a known organic light emitting device for its intended use, in a known environment to accomplish entirely expected results.	
The combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, Konno discloses an organic light emitting device, the reference does not disclose that a consumer product such as flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Konno in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767